

117 HR 348 IH: Wear Your Mask Act
U.S. House of Representatives
2021-01-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 348IN THE HOUSE OF REPRESENTATIVESJanuary 19, 2021Ms. Garcia of Texas (for herself, Ms. Clarke of New York, Ms. Wasserman Schultz, Mrs. Hayes, Mr. Brown, Mrs. Dingell, Ms. Velázquez, Ms. Escobar, Ms. Norton, Mr. Cárdenas, Ms. Scanlon, and Mr. Johnson of Georgia) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on House Administration, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require face masks in Federal facilities to prevent the transmission of SARS–CoV–2, and for other purposes.1.Short titleThis Act may be cited as the Wear Your Mask Act.2.Masks required in Federal facilities(a)Masks requiredEach Federal agency shall take action to ensure that an individual is required to wear a face mask if such individual is—(1)inside a Federal facility under the jurisdiction of such agency; and(2)within 6 feet of another individual.(b)EnforcementA Federal agency may remove or deny service to an individual who fails to wear a mask in accordance with subsection (a).(c)Provision of masksEach Federal agency shall make face masks available at each entrance to a Federal facility at which such agency maintains a presence.(d)FundingA Federal agency shall use funds otherwise appropriated to such agency to carry out this section.(e)DefinitionsIn this section, the following definitions apply:(1)Capitol BuildingsThe term Capitol Buildings has the meaning given such term in section 5101 of title 40, United States Code.(2)Face maskThe term face mask means a mask covering both the nose and mouth that reasonably can be expected to minimize the transmission of SARS–CoV–2.(3)Federal agencyThe term Federal agency has the meaning given such term in section 102 of title 40, United States Code, except that with respect to Capitol Buildings, the Office of the Architect of the Capitol shall be treated as the relevant Federal agency.(4)Federal facilityThe term Federal facility means—(A)a building or any part thereof owned or leased by the Federal Government for use by a Federal agency; and(B)the Capitol Buildings or any part thereof.(f)TerminationThe requirements of this section shall cease to have effect on the date on which the Director of the National Institute of Allergy and Infectious Diseases determines, and publishes in the Federal Register a notification of such determination, that the requirement to wear a mask is no longer necessary to prevent transmission of SARS–CoV–2.